Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/08/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of related US Patent No. 10,507,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Ahn on 11/05/21.

Based on the most recent set of claims filed 11/02/21 and the interview held 11/05/21, the application has been amended as follows: 
In Claim 6 at Line 1, the limitation “claim 5” has been replaced with the limitation  --claim 1--.
In Claim 7 at Line 1, the limitation “claim 5” has been replaced with the limitation  --claim 1--.
In Claim 14 at Line 1, the limitation “claim 13” has been replaced with the limitation --claim 9--.
In Claim 15 at Line 1, the limitation “claim 13” has been replaced with the limitation --claim 9--.
In Claim 17, Lines 5-6 have been amended as follows: “at least three fasteners, each fastener extending through [[each]] one of the holes of the at least three holes of the occipital plate;”.
In Claim 20 at Line 2, the word “connector” has been replaced with the word        --connectors--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an occipital plate system comprising: an occipital plate comprising a body having an upper portion and a lower portion extending from the upper portion, the lower portion including an opening; a lateral member received through the opening, the lateral member including a side top aperture; a rod accepting component having a top opening, wherein the rod accepting component is configured to be received in the top aperture and includes a polyaxial screw head receiver; and a lateral connector configured to be received in the top 
The closest prior art of record appears to be: Gephart et al. (US PG Pub No. 2011/0190824).
Gephart et al. discloses an occipital plate for spinal fusion comprising a body having an upper portion and a lower portion including an opening, a lateral member received in the opening, a rod accepting component including a polyaxial screw head receiver, and a lateral connector, but Gephart et al. fails to disclose a lateral member rotatable about a first axis and translatable along the first axis such that the lateral member is adjustable relative to the occipital plate. Furthermore, modifying Gephart et al. to have the claimed features would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775